ORDER

PER CURIAM.
William R. Stahlhuth appeals from the trial court’s Amended Findings, Conclusions and Judgment of Dissolution of Marriage dissolving his marriage to Lisa A. Stahlhuth. We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the trial court was supported by substantial evidence, was not against the weight of the evidence, and did not erroneously declare or apply the law. Ulreich v. Kreutz, 876 S.W.2d 726, 728 (Mo.App. E.D.1994). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).